Citation Nr: 1634101	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 

2. Entitlement to service connection for residuals of a stroke. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. By the September 2011 rating action, the RO declined to reopen a previously denied claim for service connection for an acquired psychiatric disorder (originally claimed as a nervous disorder) and denied service connection for residuals of a stroke.  The Veteran appealed this rating action to the Board. 

This appeal also stems from a November 2013 rating action issued by the above RO.  By that rating action, the RO denied entitlement to TDIU.  The Veteran appealed this rating action to the Board. 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2014.  A copy of the hearing transcript has been associated with the Veteran's Virtual VA electronic record.

By an August 2014 decision, the Board reopened the previously denied claim for service connection for an acquired psychiatric disorder (originally claimed as a nervous disorder), and remanded the underlying claim, as well as the claim for service connection for residuals of a stroke and entitlement to TDIU, to the RO for additional development.  The appeal has returned to the Board for further appellate consideration.  

Finally, since the RO's issuance of a November 2013 and April 2014 Supplemental Statement of the Case (SSOC) and Statement of the Case (SOC), which addressed the service connection and TDIU claims on appeal, respectively, additional evidence has been associated with the Veteran's Veterans Benefits Management System (VBMS) file.  These documents have not been reviewed by the RO in an SSOC, and the Veteran has not provided a waiver of the RO's initial consideration of this evidence.  38 C.F.R. § 20.1304 (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In August 2014, the Board remanded the issues on appeal for additional substantive development.  Specifically, the Board requested, in part, that the Veteran be scheduled for VA examinations to determine the nature and etiology of his acquired psychiatric disorder, diagnosed as schizophrenia and bipolar disorder, and residuals of a stroke.  (See August 2014 Board remand).  In a July 2015 letter to the Veteran that was sent to his current address of record, the RO informed him that it would be scheduling him for VA examinations in conjunction with his service connection claims.  In the letter, the RO informed the Veteran of the consequences of failing to report for the scheduled examinations, such as rating his service connection claims based on the evidence of record.  (See RO's July 2015 letter to the Veteran).  On a Report of General Information, dated in October 2015, a RO employee indicated that the Veteran had telephoned the RO to inform it that he had never received any notification regarding his scheduled examinations.  (See VA Form 27-0820, Report of General Information, dated in October 2015).  Thus, the RO employee noted that because the Veteran was willing to report for the examinations, that they should be rescheduled.  To date, the RO has not rescheduled the requested examinations.  Thus, this must be accomplished on remand.

In addition, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, VA Form 27-0820, Report of General Information, dated in September 2014, reflects that the Veteran had telephoned the RO and requested, in part, that it obtain treatment records from the VA Medical Center (VAMC) in Muskogee, Oklahoma.  Records from this VA facility, dated through August 2006, are of record.  A notation from the above-cited VAMC reflects that it did not have any treatment records of the Veteran after February 2012.  (See entry labeled "VAMC Other Output/Records, received into the Veteran's Veterans Benefits Management System (VBMS) electronic record on November 29, 2013))  However, as records from the VAMC Muskogee, Oklahoma dated from August 2006 to February 2012, as well as those dated subsequent to November 2013, are absent from the record and might contain evidence as to the etiology of the Veteran's acquired psychiatric disorder and residuals of a stroke, if present, they are potentially relevant to the claims and should be secured on remand.  Bell, supra. 

Moreover, as noted in the Introduction, there is additional evidence that was not considered by the AOJ in a supplemental statement of the case (SSOC) after issuance of a November 2013 SSOC and April 2014 SOC.  Nor has the Veteran submitted a waiver of the AOJ's initial consideration of that evidence. Thus, the Board finds that a remand is required for the AOJ to readjudicate the service connection and TDIU claims.  38 C.F.R. §§ 19.31, 19.38, 20.1304 (2015).

Finally, the Board notes that the assignment of a TDIU is inextricably intertwined with the claims for service connection for an acquired psychiatric disorder and residuals of a stroke.  The appropriate remedy where pending claims are inextricably intertwined with a claim currently on appeal is to remand the claims on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for the Veteran's acquired psychiatric disorder and residuals of a stroke that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received from the VAMC in Muskogee, Oklahoma, dated from August 2006 to February 2012 and from November 2013 to the present.  All such available documents should be associated with the Veteran's VBMS electronic record.
    
2.  After completing the above directive and associating any outstanding evidence with the electronic record, schedule the Veteran for appropriate VA examination(s) for his claims for service connection for an acquired psychiatric disorder, to include schizophrenia, and residuals of a stroke.  Any necessary tests should be obtained.  A complete history should be obtained from the Veteran.  The examiner should include a diagnosis for the claimed acquired psychiatric disorder(s) and include a diagnosis of the current residuals of the Veteran's stroke, as well as discuss occupational impairment related thereto.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed acquired psychiatric disorder, to include schizophrenia, and residuals of a stroke were incurred/caused or aggravated by service or are otherwise related thereto.  The examiner should consider and discuss the October 1978 service treatment record, reflecting that the Veteran had sustained a minor laceration to the head due to trauma from another service mate's teeth, and the July 1980 Report of Medical History reflecting that the Veteran reported that he had had depression or excessive worry.  The examining clinician in July 1980 noted that the Veteran had reported occasional orthostatic dizziness and that his reported depression and excessive worry were "not more than usual."

The examiner must consider the Veteran's lay statements that he sustained a head injury during service and his description of a continuity of dizziness and emotional problems since service.  The report of examination(s) should include a complete rationale for all opinions expressed.

3.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

